Citation Nr: 1735475	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  10-15 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent prior to March 28, 2017, for service-connected lumbar degenerative arthritis and lumbar intervertebral disc syndrome, and greater than 20 percent therefrom.

2.   Entitlement to an effective date earlier than September 3, 2008, for the award of service connection for lumbar degenerative arthritis and lumbar intervertebral disc syndrome.

3.  Entitlement to an effective date earlier than March 28, 2017, for the award of service connection for radiculopathy of the right lower extremity.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from December 1982 to December 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Indianapolis, Indiana.  In a June 2013 rating decision by the RO in Detroit, Michigan, entitlement to a TDIU was denied.  The Veteran filed a notice of disagreement in October 2013.  

This matter was previously before the Board in March 2014 wherein it was remanded to afford the Veteran a Board hearing.  In May 2014, however, he withdrew his request for a hearing.  See 38 C.F.R. § 20.704 (2016).

The case was then before the Board in February 2017 at which time it was remanded for additional development.  It is now returned to the Board.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



REMAND

Unfortunately, another remand is required in this case.  Although the Board 
sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

During the pendency of this appeal, by rating action dated in April 2017, the RO, in pertinent part, granted service connection for lumbar degenerative arthritis and lumbar intervertebral disc syndrome, assigning an initial 10 percent disability rating, effective September 3, 2008, and 20 percent disability rating effective March 28, 2017.  The RO also granted service connection for radiculopathy of the right lower extremity, assigning an initial 20 percent disability rating, effective March 28, 2017.

In June 2017, the Veteran timely filed a notice of disagreement with regard to the initial disability ratings and effective date of service connection for the lumbar degenerative arthritis and lumbar intervertebral disc syndrome, and as to the effective date of service connection for the radiculopathy of the right lower extremity.  The record does not reflect a statement of the case has been issued with respect to this matter.  In circumstances where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to the AOJ to direct that a Statement of the Case be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran must be informed that the submission of a substantive appeal as to the issues has not been accomplished, and he must be specifically advised as to the length of time he has to submit a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Additionally, as to the issue of entitlement to a TDIU, adjudication is, in part, based on the severity of Veteran's service-connected disabilities and their effective dates.  As the outcome of the foregoing issues for which the Veteran has expressed disagreement directly impacts whether the Veteran meets the criteria for entitlement to a TDIU, the issues are inextricably intertwined.  Thus, the issue of entitlement to TDIU must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain updated medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall issue a Statement of the Case pursuant to the notice of disagreement received in June 2017, as to the rating decision in April 2017, with regard to the initial disability ratings and effective date of service connection for the lumbar degenerative arthritis and lumbar intervertebral disc syndrome, and as to the effective date of service connection for the radiculopathy of the right lower extremity.

If the decision remains adverse to the Veteran, he shall be informed that he must file a timely substantive appeal if he wishes to appeal the claim to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b). The Veteran must be informed of the time period allowed for perfecting a timely appeal, including information as to the specific date by which the appeal must be received by VA.

3.  The AOJ will then readjudicate the Veteran's TDIU claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

